Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-9 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites the relationship of the first and second electrode with the aorta and the pulmonary artery in a manner that suggests the applicant is attempting to encompass a human configured for placement on or in the aorta” and “a second electrode configured for placement on or in the pulmonary artery”.
Claim 4 should be amended in part to recite “wherein the first electrode and the second electrode are configured for delivering stimulation to the aorta and the pulmonary artery”.
Claim 5 should be amended in part to recite “the first electrode and second electrode are configured for differentially delivering stimulation”.
Claim 6 should be amended in part to recite “a sleeve configured for affixing”.
Claim 7 should be amended in part to recite “a fastener configured for affixing”.
Claim 8 should be amended in part to recite “electrical stimulation is configured to be delivered to one or more baroreceptors”.
Claims 2-9 are rejected to for being dependent on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shiose et al. (US PG Pub 2012/0330092).
Regarding claims 1, 3-5, Shiose et al. discloses an aortopulmonary stimulation device, comprising: a first electrode 44 for placement on or in the aorta (fig. 7); a second electrode 76 for placement on or in the pulmonary artery (fig. 8); and a control unit 66 associated with the first and second electrodes for delivering electrical stimulation to the first and second electrodes, wherein the stimulation is delivered to both the first electrode and the second electrode, or to the first electrode or the second electrode to reduce afterload ([0066]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiose et al. (US PG Pub 2012/0330092) in view of Stack et al. (US PG Pub 2010/0023088).
Regarding claims 2 and 8, Shiose et al. does not expressly disclose the electrical stimulation is delivered to one or more baroreceptors.  Stack et al. teaches it is known in the art to stimulate baroreceptors of the aortic arch, as the aortic baroreceptors help regulate systemic/peripheral blood .

Claims 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiose et al. (US PG Pub 2012/0330092) in view of Hegde et al. (US PG Pub 2004/0230090).
Regarding claims 6-7 and 9, Shiose et al. does not expressly disclose a sleeve for affixing the first and/or second electrodes to the aorta and/or pulmonary artery, a fastener for affixing a first end and a second end of the sleeve together.  Hegde et al. teaches it is known in the art to use a sleeve 1700 for affixing stimulating electrodes to the aorta using fastening elements 1730 ([0215]; figs. 37a-b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiose et al. to use a sleeve with fasteners to stimulate the aorta or the pulmonary artery as taught by Hegde et al. as it is a known technique for attaching an electrode to such a vessel, such a rearrangement would not appear to alter the operation of the device and the results of such a rearrangement would be reasonably predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792